DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-10, 12, 14, 15, and 17, the phrase “preferably”, "such as" or “e.g.” or phrase inside a parenthesis renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding Claim 1, Claim 1 recites the limitation "the housing" .  There is insufficient antecedent basis for this limitation in the claim. Claim 1 does not previously recite “a housing”.
Regarding Claim 13, Claim 13 recites the limitation "the open pore" and “the respective open pore”.  There is insufficient antecedent basis for this limitation in the claim. Claim 13 does not previously recite “an open pore” and/or “open pores”.
Claims 2-12, and 14-19 directly or indirectly depend on Claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2007/0219393 A1) in view of McDonel et al. (WO2015/153192A1).
Regarding Claim 13, Lin et al. reference discloses a fluid distributor, which is a feeding distributor for uniformly distributing materials in a fluidized bed reactor, and the feeding distributor comprises: 
one or more distributor inlets (Figure 7, numeral 78 – inlet); 
a plurality of transport branch pipes connected to and in fluid communication with the distributor inlets, respectively, and extending from the distributor inlets toward a reactor interior (Figures 7 & 8, numeral 90/92); 
the open pore, which open pore is arranged on the transport branch pipe (Figure 8, numeral 94/96); and 
one or more feeding main pipes, wherein the feeding main pipe is disposed outside the fluidized bed reactor and is respectively connected to and in fluid communication with the one or more distributor inlets and the plurality of transport branch pipes (Figure 7, numeral 80).
However, Lin et al. does not disclose nozzles disposed on the transport branch pipes around the respective open pores and coaxial with the respective open pores so that the propylene ammonia mixed gas passes through the distributor inlet, the transport branch pipes, the open pores and the nozzles and is finally uniformly distributed inside the reactor.
McDonel et al. reference discloses the claimed fluid distributor comprising one fluid transport main pipe, to form a closed shape, centerline and centerline extension thereof are joined end-to-end, the fluid transport main line has at least one fluid inlet, a plurality of fluid transport branch pipes, disposed on the fluid transport main line, having a starting end and a terminal end, a plurality of open pores disposed along the length of the fluid transport branch pipes (Figure 2, numerals 16 – main pipe, 30 - fluid inlet, 32 – branch pipes, 34 – pores/sparger) with nozzles at the end of the sparger for removal of any ammoxidation catalyst that may have inadvertently reached the sparger/pore interior (Figure 3, numeral 36). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the open pores with nozzles as taught by McDonel et al., since McDonel et al. states at Abstract that such a modification would remove any ammoxidation catalyst that may have inadvertently reached the sparger/pore interior.
Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-12 and 14-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 1, the closest prior art, Wagner et al. (CN104941523A) reference discloses the claimed fluid distributor comprising one fluid transport main pipe, to form a closed shape, centerline and centerline extension thereof are joined end-to-end, the fluid transport main line has at least one fluid inlet, a plurality of fluid transport branch pipes, disposed on the fluid transport main line, having a starting end and a terminal end, a plurality of open pores disposed along the length of the fluid transport branch pipes (Figure 2, numerals 16 – main pipe, 30 - fluid inlet, 32 – branch pipes, 34 – pores). However, Wagner et al. does not disclose a connection portion provided on each of the fluid transport branch pipes to connect the fluid transport branch pipe to the housing after the fluid transport branch pipes passes through the housing of the vessel into the inner cavity since all the fluid transport branch pipes of Wagner et al. located inside the housing of the vessel. There is no motivation/suggestion to modify the fluid distributor of Wagner with the branch pipes passing through the housing of the vessel. Similar fluid distributor being disclosed in prior arts, Zhong et al. (CN204208540U), McDonel et al. (WO2015/153192 A1). Another prior art, Lin et al. (US 2007/0219393 A1) discloses the claimed fluid distributor (Figures 7&8, numerals 78- fluid inlet, 80 – main pipes, 90, 92 – branch pipes, 94/96 – pore and connection portion to connect the fluid transport branch pipe to the housing of the vessel). However, Lin et al. does not teach the claimed fluid distributor comprising one fluid transport main pipe, to form a closed shape since the branch pipe connected direct to the main pipe and there is only one branch pipe located on the main pipe.
Claims 2-12 and 14-19 directly or indirectly depend on Claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY-TRAM NGUYEN whose telephone number is (571)270-3167. The examiner can normally be reached M-W, 7:00am - 3pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUY TRAM NGUYEN/Examiner, Art Unit 1774